                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


ROSEMARY ARBUCKLE ANDERMAN,
CAROLYN ARBUCKLE PLATT, and
MARILYN ARBUCKLE SCHEIDT,

      Plaintiffs,

v.                                             CASE NO. 8:19-cv-1034-T-02CPT

JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, and
PHELAN HALLINAN
DIAMOND & JONES, PLLC,

      Defendants.
                                         /


                                    ORDER

      This matter comes before the Court upon the motions to dismiss the

amended complaint (Dkt. 10) by Defendant J. P. Morgan Chase Bank (“Chase”)

(Dkt. 28) and Defendant Phelan Hallinan Diamond & Jones, PLLC (“Phelan”)

(Dkt. 27). The Court has the benefit of Plaintiffs’ response to the motions. Dkts.

34, 35. The motions are granted.

      The Plaintiffs are sisters and heirs of a decedent, who passed away in

Sarasota County in 2012 while in default on his homestead mortgage. The

Defendants are the bank\mortgagee on the decedent’s house, and the law firm who
filed the foreclosure action on decedent’s house. The amended complaint is

devoid of any allegation that the Defendants sent pre-suit dunning letters or sought

to take pre-lawsuit action against Plaintiffs, or engaged in any oppressive conduct

beyond filing an amended complaint with service of summons. What the instant

claim does allege is that Defendants filed an amended complaint in the state

foreclosure action and listed the Plaintiffs as foreclosure defendants: heirs who

might have a possible interest in the house subject to foreclosure. The Plaintiffs

allege that the filing of the amended foreclosure complaint, and asking the state

court to retain jurisdiction in the event any deficiency judgment was necessary,

violated the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.

      This was a routine foreclosure action that Plaintiffs wish to make into a

federal class action, alleging that including the Plaintiffs in the foreclosure actions

states a federal cause of action worthy of class action status. The amended

complaint here fails for several reasons. First, Chase originated this debt and

sought to collect the debt on its own behalf, through a properly-filed law suit.

Therefore, Chase is not a “debt collector” under the Fair Debt Collection Practices

Act. Pinson v. JP Morgan Chase Bank, 646 F. App’x 812, 815 (11th Cir. 2016);

Reese v. JPMorgan Chase & Co., 686 F.Supp.2d 1291, 1308 (S.D. Fla. 2009);




                                          -2-
Teetrick v. Bank of Am., N.A., No. 6:18-cv-2061-Orl-22DCI, 2019 WL 1787520 at

*3 (M.D. Fla. Apr. 24, 2019).

      Second, the amended complaint only alleges that Chase named decedent’s

sisters/heirs as a defendant in a law suit. No inequitable, false, or misleading

conduct is alleged, nor any dunning collection-type or out-of-court activity. The

Plaintiffs were not subject to any collecting activity and no deficiency was sought

against them by name, but only generically. This fails to state a claim under the

applicable statute. If Chase has pursued a frivolous claim in a law suit, Plaintiffs

have a remedy at that forum. It appears that Chase, and its attorneys, simply

foreclosed on Chase’s own mortgage debt, and sued potential heirs of the decedent

to quiet title to the homesteaded property and extinguish any contesting claims as

part of foreclosure. Indeed, the very language of the summons involved, that

Plaintiffs contend is actionable, was taken from the Florida form prescribed by

Fla. R. Civ. P. 1.902(b).

      Because Chase’s actions in pursuing its debt in the foreclosure matter did

not violate the Fair Debt Collection Practices Act, the amended complaint likewise

fails to state a claim against Chase’s lawyers who filed the suit, Defendant Phelan.

      Accordingly, Defendant J. P. Morgan Chase Bank, N.A.’s Motion to

Dismiss (Dkt. 28) and Defendant Phelan Hallinan Diamond & Jones, PLLC’s

                                         -3-
Motion to Dismiss Plaintiffs’ Amended Complaint (Dkt. 27) are granted. The

amended class action complaint (Dkt. 10) is dismissed.

      DONE AND ORDERED at Tampa, Florida, on August 28, 2019.



                                       s/William F. Jung
                                     WILLIAM F. JUNG
                                     UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                       -4-
